DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in the application. Amended claims 1, 3, 4, and 7 and cancelled claims 8-10 have been noted. The amendment filed 3/22/22 has been entered and carefully considered.
Response to Arguments
Applicant’s arguments, see p. 6-10, filed 3/22/22, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that neither Erdmann nor Schumann disclose the new limitation that the claimed precursor compound has an atomic layer deposition window of 130-320°C and Schumann also does not disclose the tert-butyl group of the claimed compound. This is found persuasive since the prior art of record does not teach or reasonably suggest the new limitation nor does Schumann specifically teach a tert-butyl group in the R4 position of the claimed formula. Applicant further provides experimental results demonstrating that the claimed compound of formula 1 achieves the specific ALD window due to the presence of both the amino alkoxy group and the tert-butyl group such that the deposition rate is constant within the ALD window and thus exhibits unexpected deposition-related properties. The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a compound represented by chemical formula 1 wherein r4 is a tert-butyl group and the compound has an ALD window of 130 to 320°C within the context of claim 1 or a method of manufacturing a thin film using a precursor comprising the compound within the context of claim 7. The compound of the present invention has a specific ALD window due to the presence of both the amino alkoxy group and the tert-butyl group which allows a constant deposition rate within the ALD window.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715